On March 22, 1993 the Defendant was sentenced to Count I, forty (40) years for Robbery. In addition the Defendant shall receive an additional sentence for the use of a dangerous weapon of ten (10) years which shall run consecutive to the forty year sentence. For Count II, twelve (12) years with ten (10) years suspended for Burglary, plus conditions as listed in the March 22, 1993 Judgment. This sentence shall run consecutive to the previously imposed sentence for Count I. The Defendant is given credit for 228 days time served and shall be designated a dangerous offender.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges